EXHIBIT 10.30
SUMMARY OF DIRECTOR COMPENSATION
Effective January 1, 2010, non-employee directors receive the following cash
compensation for service on the Boards of Directors of Hudson City Bancorp, Inc.
and Hudson City Savings Bank and the respective Board committees:

         
Non-Employee Board Member Compensation
       
Annual Retainer
  $ 50,000  
Meeting Fee
    1,500  
Lead Independent Director Compensation
       
Additional Annual Retainer
    50,000  
Non-Employee Committee Member Compensation
       
Meeting Fee
    1,500  
Committee Chair Additional Annual Retainers
       
Audit Committee
    15,000  
Compensation Committee
    15,000  
Nominating & Governance Committee
    10,000  

The cash compensation described above represents combined compensation for
non-employee directors’ service to both Hudson City Bancorp, Inc. and Hudson
City Savings Bank. Compensation is paid by the Bank and Hudson City Bancorp,
Inc. reimburses the Bank for a part of the compensation paid to each director
that is proportionate to the amount of time which he or she devotes to the
performance of services for the Company. A single fee is paid when the Company
and the Bank hold joint board or committee meetings. The Lead Independent
Director is an ex officio member of all Board committees and presides over
executive sessions of the Independent Directors of the Board but does not
receive meeting fees for his attendance at committee meetings or executive
sessions.

 